Citation Nr: 0701374	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  01-03 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for headaches to 
include as due to an undiagnosed illness.    

3.  Entitlement to service connection for excessive sweating 
due to an undiagnosed illness.    

4.  Entitlement to service connection for back and neck pain 
due to an undiagnosed illness.    

5.  Entitlement to service connection for muscles aches due 
to an undiagnosed illness.    

6.  Entitlement to service connection for irregular heart 
beat due to an undiagnosed illness.    

7.  Entitlement to service connection for shortness of breath 
due to an undiagnosed illness.    

8.  Entitlement to service connection for weight loss due to 
an undiagnosed illness.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1990 to March 
1993.  He was awarded at Southwest Asia Service Medal.  He 
served in Southwest Asia from January 4, 1991 to May 13, 
1991.      

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for PTSD, 
headaches, excessive sweating, back and neck pain, muscles 
aches, irregular heart beat, shortness of breath, and weight 
loss as due to an undiagnosed illness.  The veteran presented 
testimony at a Board hearing at the RO in September 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for weight loss, for 
muscles aches, and for back and neck pain due to an 
undiagnosed illness are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The evidence of record does not establish objective 
indications of excessive sweating.    

2.  The evidence of record does not establish objective 
indications of irregular heart beats.   

3.  The evidence of record does not establish objective 
indications of shortness of breath.  

4.  The competent evidence relates the headaches to the 
veteran's period of service.  


CONCLUSIONS OF LAW


1.  An undiagnosed illness manifested by excessive sweating 
was not incurred in service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2006). 

2.  An undiagnosed illness manifested by irregular heart beat 
was not incurred in service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2006). 

3.  An undiagnosed illness manifested by shortness of breath 
was not incurred in service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2006). 

4.  A headaches disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

In view of the Board's favorable decision in the appeal of 
service connection for headaches, further assistance is 
unnecessary to aid the appellant in substantiating this 
claim.  

Regarding the claims of service connection for sweating, 
irregular heartbeat, and shortness of breath due to an 
undiagnosed illness, the Board concludes that the veteran has 
been afforded appropriate notice under the VCAA.  The RO 
provided a VCAA notice letters to the veteran in April 2001 
and February 2006.  In a January 1997 letter, the veteran was 
advised of what was needed to substantiate a claim for 
service connection for an undiagnosed illness.  The letters 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for service connection, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence that pertains to the claim to the 
RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in April 2001 and February 2006.  After the VCAA notice was 
provided, the veteran had a substantial amount of time to 
respond to the notices and submit additional evidence in 
support of his claims.  The claims were readjudicated in 
April 2006.  The Board points out that the veteran has not 
alleged any prejudice.  The Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities in May and August 2006 
letters.  Also, as discussed below, the preponderance of the 
evidence is against the veteran's claims of service 
connection, and therefore any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

The Board finds that the duty to assist has been met.  All 
available service medical records were obtained.  VA 
treatment records from the VA medical facility in Columbus 
dated from October 1996 to December 1996, from the VA medical 
facility in Brooklyn dated from October 1996 to September 
2005, and from the VA medical facility in Atlanta dated from 
October 1999 to October 2000 were obtained.  The veteran was 
afforded VA examinations in April 1998, August 1998, and 
April 2006 in order to determine the nature and etiology of 
the claimed symptoms.  The veteran was afforded a Persian 
Gulf Examination in December 1996.  The veteran reported that 
he has not received treatment for the shortness of breath or 
for the irregular heartbeat and he did not identify treatment 
for the excessive sweating.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of the following): an undiagnosed illness; 
the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) 
warrants a presumption of service- connection. 38 C.F.R. 
§ 3.317(a).  

The term medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will 
not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a).  

"Objective indications of chronic disability" include 
both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a).  

A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  
38 C.F.R. § 3.317(a).  

A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States.  38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
(1) Fatigue (2) Signs or symptoms involving skin (3) 
Headache (4) Muscle pain (5) Joint pain (6) Neurologic 
signs and symptoms (7) Neuropsychological signs or 
symptoms (8) Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep disturbances (10) 
Gastrointestinal signs or symptoms (11) Cardiovascular 
signs or symptoms (12) Abnormal weight loss (13) 
Menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or if 
there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf 
of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Entitlement to service connection for a chronic disability 
manifested by excessive sweating 

The veteran asserts that he has a chronic disability 
manifested by excessive sweating due to an undiagnosed 
illness pursuant to 38 C.F.R. § 3.317.  

The medical evidence of record does not demonstrate current 
objective indications of excessive sweating.  An April 2006 
VA examination report indicates that there was insufficient 
evidence to establish a diagnosis based upon the complaints 
of sweating.  Upon examination of the skin, turgor was good.  
There was no objective evidence of excessive sweating that 
was perceptible to the examining physician.  The VA treatment 
records, including a December 1996 Persian Gulf examination 
report, note that the veteran reported having excessive 
sweating or night sweats.  However, these records do not 
establish objective indications or signs of excessive 
sweating.  The Board notes that the April 1998 VA examination 
report attributed the complaints of sweating to the veteran's 
nervous condition.  The Board notes that the issue of 
entitlement to service connection for PTSD is being remanded 
below.  

Because excessive sweating has not been objectively 
documented on examinations or testing, the Board finds that 
the evidence of record does not reflect objective evidence of 
excessive sweating.  Absent objective evidence of current 
symptoms of excessive sweating, the veteran's claim is 
denied.  

Entitlement to service connection for a chronic disability 
manifested by irregular heartbeats due to an undiagnosed 
illness

The veteran asserts that he has a chronic disability 
manifested by irregular heartbeats due to an undiagnosed 
illness pursuant to 38 C.F.R. § 3.317.  

The medical evidence of record does not demonstrate current 
objective indications of an irregular heartbeat.  An April 
2006 VA examination report indicates that the veteran 
reported that he was told he had an irregular heartbeat in 
service.  The veteran reported that he had no problems since 
then and he had no treatment.  The veteran had a normal 
cardiac examination and a normal ECG.  He had no current 
complaints.  Upon examination, the veteran did not complain 
an irregular heartbeat.  The examiner opined that there was 
insufficient evidence to establish a diagnosis based upon 
irregular heartbeat.  The examiner noted that it appears that 
the condition resolved.  The Board also notes that the April 
1998 VA examination report attributed the complaints of 
irregular heartbeat to the veteran's nervous condition.  The 
Board notes that the issue of entitlement to service 
connection for PTSD is being remanded below.  

Because an irregular heartbeat has not been objectively 
documented on post-service examinations or testing, the Board 
finds that the evidence of record does not reflect objective 
evidence of an irregular heartbeat.  Absent objective 
evidence of current symptoms of an irregular heartbeat, the 
veteran's claim is denied.  

Entitlement to service connection for a chronic disability 
manifested by shortness of breath as due to an undiagnosed 
illness

The veteran asserts that he has a chronic disability 
manifested by shortness of breath due to an undiagnosed 
illness pursuant to 38 C.F.R. § 3.317.  

The medical evidence of record does not demonstrate current 
objective indications of shortness of breath.  An April 2006 
VA examination report indicates that there was insufficient 
evidence to establish a diagnosis based upon the complaints 
of shortness of breath.  Upon examination, examination of the 
lungs was normal.  Chest X-ray examinant on was normal.  
There was normal spirometry upon pulmonary function tests.  
The veteran reported that he was not treated for any 
respiratory disorders.  VA examination reports dated in 1998 
indicate that the veteran had complaints of shortness of 
breath upon exertion or walking up stairs.  However, these 
records do not establish any objective signs or indications 
of shortness of breath.  The medical evidence of record does 
not establish objective evidence of shortness of breath.  The 
Board also notes that the April 1998 VA examination report 
attributed the complaints of shortness of breath to the 
veteran's nervous condition.  The Board notes that the issue 
of entitlement to service connection for PTSD is being 
remanded below.  

Because shortness of breath has not been documented on 
examinations or testing, the Board finds that the evidence of 
record does not reflect objective evidence of shortness of 
breath.  Absent objective evidence of current symptoms of 
shortness of breath, the veteran's claim is denied.  

Entitlement to service connection for headaches on a direct 
basis and as due to an undiagnosed illness

Service connection is warranted for headaches on a direct 
basis.  Service separation examination dated in December 1992 
indicates that the veteran reported having severe and 
frequent headaches.  The report noted that the veteran was 
never seen or treated for headaches.  The veteran separated 
from service in March 1993.  

The competent evidence of record shows that the veteran 
continued to have headaches after service and he currently 
has a diagnosis of headaches.  A December 1996 Persian Gulf 
examination report indicates that the veteran reported having 
headaches for three years.  The diagnosis was probable 
musculo-skeletal (tension) headaches.  An April 1998 VA 
neurological examination report indicates that the veteran 
reported having headaches since serving in the Persian Gulf.  
He described having a right-sided headache that occurred 
approximately two times a month and he had this headache for 
two or three years.  He also reported having global, 
throbbing headaches which occurred once a week and which he 
had for four or five years.  The diagnosis was headaches, 
probable migraine.  The April 2006 VA examination report 
indicates that the veteran reported the onset of the 
headaches was in the Persian Gulf war.  The final assessment 
was headaches, likely tension type headaches by description.  
The examiner noted that the headaches occurred weekly with 
varying duration, and was described as pressure in the 
forehead in the occiput.  The examiner opined that the onset 
of the headaches was during military service per the 
veteran's history.  The examiner's opinion is supported by 
the evidence of record which shows that the veteran reported 
having headaches in service and he has consistently reported 
having headaches since service.  The veteran is competent to 
testify as to his symptoms, such as headache symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Board finds that the evidence is in favor of a conclusion 
that the veteran has a current headaches disorder that was 
incurred in service.  Thus, service connection for headaches 
is warranted. 


ORDER

Entitlement to service connection for excessive sweating due 
to an undiagnosed illness is not warranted.  Entitlement to 
service connection for irregular heart beat due to an 
undiagnosed illness is not warranted.  Entitlement to service 
connection for shortness of breath due to an undiagnosed 
illness is not warranted.  To this extent, the appeal is 
denied.    

Entitlement to service connection for headaches is warranted.  
To this extent, the appeal is granted. 


REMAND

Regarding the claims for service connection for back and neck 
pain, muscles aches, and weight loss due to an undiagnosed 
illness, the veteran reported seeking treatment for these 
symptoms and such treatment records have not been obtained.  
The veteran stated that he was treated for joint aches at the 
VA medical center in Atlanta in March 1999 and since 2000.  
He stated that he was treated for a digestive disorder at the 
Buffalo VA medical center in 1993 and 1994, and at the VA 
medical center in Atlanta in 2000 and 2005.  Associated with 
the record are treatment records from the VA medical center 
in Atlanta dated from October 1999 to October 2000.  The RO 
did not make an attempt to obtain the VA treatment records 
from the VA medical center in Buffalo.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Regarding the claims for service connection for 
weight loss, for muscle aches, and for back neck pain, the 
Board finds that additional medical examination is necessary.  
The record shows that the veteran reported having muscle 
aches and low back pain since service.  A December 1996 
Persian Gulf Examination report reflects a diagnosis of 
probable fibrositis.  The Board notes that the veteran 
underwent VA examination in April 2006.  However, the 
examiner did not address the complaints of muscle aches or 
neck pain.  Thus, another examination is necessary.  

The veteran contends that he has PTSD due to traumatic events 
during his service in the Persian Gulf War.  In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f).  With 
respect to the third element, if the evidence shows that the 
veteran engaged in combat and he is claiming a combat related 
stressor, no credible supporting evidence is required.  Id., 
see Doran v. Brown, 6 Vet. App. 283 (1994).  A veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

There is a current diagnosis of PTSD.  PTSD was diagnosed 
upon evaluation in August 1998.  A September 2005 VA 
treatment record reflects a diagnosis of PTSD.  The diagnosis 
was based on the veteran's unverified stressors.  

Review of the record shows that the veteran's service 
personnel records have not been located.  In a September 1999 
response, the National Personal Records Center (NPRC) stated 
that it could not identify a record based upon the 
information furnished by the RO.  The NPRC requested the RO 
to submit a hard copy of the VA Form 1301 and a completed 
questionnaire about military service (NA 13075) for a further 
search.  In September 1999, the veteran submitted a completed 
NA 13075.  However, it does not appear that the RO submitted 
the NA 13075 to the NPRC for another search for these 
records.  The VCAA specifically provides that in the case of 
a claim for disability compensation, the duty to assist 
includes obtaining the claimant's service medical records 
and, if the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity.  
38 U.S.C.A. § 5103A(c).  The Board finds that the RO should 
conduct another search for the veteran's service personnel 
records.  

The service records show that the veteran served in the 
Persian Gulf from January 4, 1991 to May 13, 1991.  The 
veteran reported that he served with the BCO 201st Support 
Battalion attached to the 216th Tank Battalion and the 337th 
A Tank Battalion.  The D 214 indicates that the veteran 
served with the 8 Company, 201st Support, of the 1st Infantry 
Division.  The veteran's military occupational specialty was 
tank mechanic.  The veteran was not awarded any medals 
indicative of combat.  He was awarded a Southwest Asia 
Service Medal.   

The veteran reported several stressor events in statements 
dated in February 1997 and September 1999 and at the RO 
hearing in May 2005 and at the hearing before the Board in 
September 2006.  The stressor events are as follows: (1) in 
January 1991 (January 3-4, 1991), when the veteran first 
arrived in Southwest Asia, he was stationed at the Khobar 
Towers in Saudi Arabia, the tower complex was under scud 
missile attack, a tower next to the building the veteran was 
in was hit by a missile, and the veteran was forced to take 
white pills that made him sick, (2) in the end of January 
1991, the veteran was near an ammo dump that was blown up and 
he had to put on his chemical suit, (3) in January -February 
1991, in Kuwait or Iraq, the veteran was assigned to 
maintenance support and he had to bring parts from the rear 
to the front line, (4) in February 1991, in Kuwait or Iraq, 
while traveling to the front line, the veteran and SFC or 
Sgt. James Bond got lost in the desert, an American tank 
targeted their humvee, and the veteran thought they would be 
fired upon, (5) the veteran witnessed Iraqi soldiers being 
shot and buried by M1 tanks with mine sweeping attachments, 
(6) in January 1991, in Kuwait or Iraq, a scud missile just 
missed the veteran's tent, (7) in Kuwait or Iraq, the veteran 
stopped Private Ball from slitting his wrists and trying to 
kill himself in a foxhole, (8) the veteran witnessed a tank 
burning with soldiers burning inside the tank, (9) Iraqi 
soldiers surrendered to the veteran and he brought them to 
headquarters, (10) in the end of January 1991, the veteran 
was on guard duty at burning oil wells, and (11) the veteran 
was on body detail and he picked up body parts and put them 
in a truck.  The veteran indicated that incidents #4 and #7 
were reported.  

Review of the record reveals that the RO did not attempt to 
obtain credible supporting evidence of the claimed stressors 
by contacting the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly the United States 
Armed Services Center for Research of Unit Records).  The 
Board finds that the JSRRC should be contacted and a search 
should be conducted in order to obtain credible supporting 
evidence for the reported stressors.

Review of the record reveals that the veteran reported being 
treated for PTSD at a Vet Center located at 201 Varrick 
Street in New York City in 2002 to 2003.  The veteran also 
reported seeking treatment for PTSD by Dr. Linda Rubinov.  
The Board is obligated to seek these records prior to 
adjudicating the appeal.  38 U.S.C.A. § 5103A(c)(2).  



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
National Personnel Records Center and 
request a search for the veteran's 
service personnel records (DA Form 201).  
A copy of the veteran's DD Form 214 
should be sent with the request.  

2.  The RO/AMC should obtain all records 
of the veteran's treatment of joint and 
muscle aches and gastrointestinal 
symptoms/disorder from the VA medical 
center in Atlanta dated from March 1999 
to October 1999 and from October 2000, 
and records of the veteran's treatment of 
gastrointestinal symptoms/disorder from 
the Buffalo VA medical center in 1993 and 
1994.  

3.  The RO/AMC should make an attempt to 
obtain all records of the veteran's 
treatment of PTSD from the Vet Center 
located at 201 Varrick Street in New York 
City in 2002 to 2003 and records of the 
veteran's treatment for PTSD by Dr. Linda 
Rubinov.

4.  The AMC/RO should review the entire 
claims file, including the veteran's 
previous statements of stressors, and 
prepare a summary of all his claimed 
stressors.  The summary should include a 
description of the 11 stressor events 
described above.  This summary, copies of 
the veteran's DD Form 214, and a copy of 
this remand, and all associated documents 
should be sent to the JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA, 22315-3802, for 
verification of stressors.  

The agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the 
agency is unable to provide information 
regarding any of the stressors alleged by 
the veteran, it should provide specific 
confirmation of that fact.

5.  The RO/AMC should afford the veteran 
appropriate VA examinations to determine 
the nature and etiology of the claimed 
weight loss, muscle aches, and back and 
neck pain.  The claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner(s)  for review in connection 
with the examination(s).  

The examiner should report all objective 
signs of the symptoms of weight loss, 
muscle aches, and back and neck pain.  
The examiner(s) should identify any 
disease or disability which cause the 
symptoms of weight loss, muscle aches, 
and back and neck pain.  If the 
examiner(s) can not identify a disease or 
disability which cause these symptoms, 
the examiner(s) should so state.  

If the examiner(s) can identify a disease 
or disability which cause these symptoms, 
the examiner should express an opinion as 
to whether the current disease or 
disability causing weight loss, muscle 
aches, and back and neck pain, is, at 
least as likely as not (50 percent 
probability or more) related to a disease 
or injury in active service.  

6.  If, and only if, the RO determines 
that the veteran engaged in combat or a 
claimed stressor is corroborated, then 
the AMC/RO should arrange for the veteran 
to undergo a VA psychiatric examination.  
Any stressors which have been verified, 
or combat participation, should be made 
known to the examiner.  The veteran's 
claims must be provided to the examiner 
for review in connection with the 
examination.  

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the stressor 
specifically verified by the originating 
agency may be relied upon.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder. 

7.  When the AMC/RO is satisfied that the 
record is complete, the RO should review 
the expanded record and readjudicate the 
issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


